Citation Nr: 0019648	
Decision Date: 07/27/00    Archive Date: 08/02/00

DOCKET NO.  97-24 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for allergic rhinitis.

2.  Entitlement to service connection for skin rash.

3.  Entitlement to service connection for chest pain.

4.  Entitlement to service connection for bilateral knee 
pain.

5.  Entitlement to service connection for bilateral foot and 
ankle pain.

6.  Entitlement to service connection for neck pain with 
headaches.  

7.  Entitlement to service connection for bilateral hand 
condition.

8.  Entitlement to service connection for kidney condition 
with right side pain.

9.  Entitlement to service connection for hearing loss.

10.  Entitlement to service connection for tinnitus.

11.  Entitlement to service connection for a low back 
condition.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. J. McCafferty, Counsel


INTRODUCTION

The veteran had active service from June 1974 to August 1994.

This appeal arises from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.  

Service connection for hepatitis B and a right inguinal 
hernia was granted by rating action in March 1996.  




FINDINGS OF FACT

1.  The claim for service connection for allergic rhinitis is 
not supported by cognizable evidence showing that the claim 
is plausible or capable of substantiation.

2.  The claim for service connection for skin rash is not 
supported by cognizable evidence showing that the claim is 
plausible or capable of substantiation.

3.  The claim for service connection for chest pain is not 
supported by cognizable evidence showing that the claim is 
plausible or capable of substantiation.

4.  The claim for service connection for bilateral knee pain 
is not supported by cognizable evidence showing that the 
claim is plausible or capable of substantiation.

5.  The claim for service connection for bilateral foot and 
ankle pain is not supported by cognizable evidence showing 
that the claim is plausible or capable of substantiation.

6.  The claim for service connection for neck pain with 
headaches is not supported by cognizable evidence showing 
that the claim is plausible or capable of substantiation.

7.  The claim for service connection for bilateral hand 
condition is not supported by cognizable evidence showing 
that the claim is plausible or capable of substantiation.

8.  The claim for service connection for kidney condition 
with right side pain is not supported by cognizable evidence 
showing that the claim is plausible or capable of 
substantiation.

9.  The claim for service connection for hearing loss is not 
supported by cognizable evidence showing that the claim is 
plausible or capable of substantiation.

10.  The claim for service connection for tinnitus is not 
supported by cognizable evidence showing that the claim is 
plausible or capable of substantiation.

11.  The claim for service connection for a back condition is 
not supported by cognizable evidence showing that the claim 
is plausible or capable of substantiation.


CONCLUSIONS OF LAW

1.  The claim for service connection for allergic rhinitis is 
not well grounded.  38 U.S.C.A. § 5107 (West 1991 & Supp. 
1999).

2.  The claim for service connection for skin rash is not 
well grounded.  38 U.S.C.A. § 5107 (West 1991 & Supp. 1999).

3.  The claim for service connection for chest pain is not 
well grounded.  38 U.S.C.A. § 5107 (West 1991 & Supp. 1999).

4.  The claim for service connection for bilateral knee pain 
is not well grounded.  38 U.S.C.A. § 5107 (West 1991 & Supp. 
1999).

5.  The claim for service connection for bilateral foot and 
ankle pain is not well grounded.  38 U.S.C.A. § 5107 (West 
1991 & Supp. 1999).

6.  The claim for service connection for neck pain with 
headaches is not well grounded.  38 U.S.C.A. § 5107 (West 
1991 & Supp. 1999).

7.  The claim for service connection for bilateral hand 
condition is not well grounded.  38 U.S.C.A. § 5107 (West 
1991 & Supp. 1999).

8.  The claim for service connection for kidney condition 
with right side pain is not well grounded.  38 U.S.C.A. 
§ 5107 (West 1991 & Supp. 1999).

9.  The claim for service connection for hearing loss is not 
well grounded.  38 U.S.C.A. § 5107 (West 1991 & Supp. 1999).

10.  The claim for service connection for tinnitus is not 
well grounded.  38 U.S.C.A. § 5107 (West 1991 & Supp. 1999).

11.  The claim for service connection for back condition is 
not well grounded.  38 U.S.C.A. § 5107 (West 1991 & Supp. 
1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran currently seeks service connection for allergic 
rhinitis, skin rash, chest pain, bilateral knee pain, 
bilateral foot and ankle pain, neck pain with headaches, 
bilateral hand condition, kidney condition with right side 
pain, hearing loss, tinnitus, and a low back condition.  The 
veteran underwent VA examination of the joints in January 
1996 and a general medical examination February 1996.  At a 
hearing on appeal conducted at the RO in August 1998, the 
veteran reiterated his contentions concerning the 
relationship of the claimed conditions to his lengthy period 
of service.  


Allergic Rhinitis,

Service medical records show episodic treatment for 
respiratory complaints and for allergic rhinitis during the 
veteran's service career.  His periodic treatment was shown 
to have resolved without residual disability.  There was also 
no showing of any chronic respiratory disorder on official VA 
examination in February 1996.  At his hearing, the veteran 
stated that he felt he had a chronic rather than a seasonal 
respiratory condition.  


Skin Rash

During the veteran's lengthy period of service he had been 
treated for rashes on various parts of the body diagnosed as 
allergic or contact dermatitis.  The veteran was also shown 
to be allergic to medication and on ceasing such medication 
his skin symptomatology ended.  VA examination in 
February 1996 was negative for any lesions or rashes.  VA 
outpatient records from August and October 1997 show the 
veteran was treated for a rash.  In October, the rash was 
said to be due to an allergic reaction to elastic material.  
At his hearing, the veteran attributed his skin rash to an 
allergic reaction to materials he handled during service.  

Chest Pain

The veteran complained of chest pain on various occasions 
during the 1980's, but no chronic disability including 
cardiovascular was found.  On VA examinations in January-
February 1996, no underlying chronic disability was 
identified.  Although costochondritis was suggested during 
service and on VA examination, such is not definitively shown 
by the medical evidence of record.  At his hearing, the 
veteran indicated that he has had chest pains, since service, 
but that his doctors could find nothing wrong.  

Bilateral Knee Pain

Service medical records show the veteran was seen for a left 
knee strain in December 1987; however, X-rays at that time 
were within normal limits.  Subsequent records show no left 
knee disability.  Service medical records are negative with 
respect to any complaints of or treatment for the right knee.  
On VA examination in January 1996, the veteran complained of 
intermittent knee pain and swelling.  Examination revealed 
full range of knee motion and no observable effusion or 
laxity.  There was very mild tenderness in the left 
parapatellar area, but no other identifiable pathology.  The 
veteran's complaints were said to constitute mechanical knee 
pain.  At his hearing, the veteran reported that he had not 
been treated for his knees after service.  

Bilateral Foot and Ankle Pain

Service medical records are negative for complaints, findings 
or diagnosis of any chronic foot or ankle disorder.  On VA 
examination in January 1996, the veteran reported a history 
of bilateral ankle pain referencing a service injury in 1985.  
On examination, full range of motion with no identifiable 
abnormalities of the feet or ankles were reported by the 
examiner.  At his hearing, the veteran reported spraining his 
ankle in service in 1985.  

Neck Pain with Headaches

Service medical records show that in 1977, the veteran 
complained of headaches and dizziness as well as pain in the 
back of his neck.  No disease entity was identified.  X-ray 
studies in 1979 revealed no abnormalities of the neck.  While 
the veteran had subsequent complaints in 1988 and 1992, no 
underlying disabilities to which his complaints could be 
attributed were identified.  On VA examinations in January 
and February 1996, the veteran reported some tenderness at 
the base of the neck.  No neurological deficit or cranial 
pathology was found to account for any headaches.  His other 
complaints were considered to be musculoskeletal in origin.  
Current headaches were considered to be tension related or 
muscular in origin.  Service and post-service medical records 
fail to reveal the presence of a chronic condition.  At his 
hearing, the veteran reported having severe headaches in 
service as a result of medication and that he still had 
headaches.  In a September 1998 statement, a fellow 
serviceman reported that in 1989 the veteran had severe 
headaches as a result of medication taken for food poisoning.  
He reported that the headaches decreased in severity when the 
veteran stopped taking the medication, but that he continued 
to have headaches.  



Bilateral Hand Condition

Service medical records are negative as to the presence of 
any bilateral hand disorder.  These records show he was seen 
for a laceration of the left wrist in March 1979, but no 
chronic residuals were subsequently shown.  On VA examination 
in January 1996, the veteran reported a three-year history of 
hand numbness greater on the left.  The condition was 
assessed as mild carpal tunnel syndrome, greater on the left.  
A mild darkening of the skin over the left dorsal area of the 
thumb was noted, but no etiology was identified.  At his 
hearing, the veteran confirmed that he had done extensive 
typing while in service.  A letter from a fellow serviceman, 
dated in August 1998, indicated that the veteran experienced 
wrist and hand pain during service while performing extensive 
typing from 1986 to 1991 and that this could be the basis of 
his current problems.  

Kidney Condition with Right Side Pain

Service medical records as well as postservice records are 
negative for any chronic kidney disorder.  The records do 
show that the veteran was seen for complaints of right flank 
pain in January 1992.  Evaluation was described as 
unremarkable.  The veteran had similar complaints in 
April 1993, but again no underlying etiology for the 
veteran's complaints was identified.  On VA examination in 
February 1996, the veteran complained of frequent urination, 
but examination was negative as to any kidney disorder.  With 
respect to the veteran's complaints of pain, a diagnosis of 
probable costochondritis was made.  At his hearing, the 
veteran reported having frequent urination, but was unaware 
of its cause.  

Hearing Loss

Service medical records show inconsistent audiometric 
findings during service, but no definitive hearing loss.  On 
VA examination in February 1996, audiometric evaluation 
showed the veteran's hearing to be within normal limits for 
VA purposes.  Audiometric testing failed to reveal the 
presence of a hearing loss for VA purposes under the criteria 
set out in 38 C.F.R. 3.385.  In his hearing testimony, the 
veteran reported a decrease in hearing acuity that he 
attributed to noise exposure during service.  


Tinnitus

Service medical records to include periodic audiometric 
examinations are negative for complaints of ringing or 
tinnitus during service.  On the February 1996 audiologic 
examination, the veteran reported ringing in his ears since 
1976, more pronounced on the left.  At his hearing, the 
veteran reported that he never complained of the ringing 
during service, because he didn't know what it was at that 
time.  He also stated that the ringing has continued since 
service.  

Back Condition

Service medical records show that the veteran had complaints 
of back pain at various times during service; however, no 
chronic back disability was ever identified.  In April 1992, 
he complained of back pain having begun about a week earlier.  
X-rays of the thoracic and lumbosacral spine were normal.  A 
magnetic resonance image study (MRI) revealed a mild disc 
bulge at L5/S1, but was otherwise normal.  There was no disc 
herniation present.  On VA examination in February 1996, 
there was no localized tenderness in the lumbar spine, and 
X-rays of the lumbar spine were normal.  X-rays did reveal 
mild changes in the midthoracic spine with mild joint space 
narrowing.  While the veteran had complaints of radiating 
pain, neurologic testing revealed no deficits and straight 
leg raising was bilaterally negative when the veteran was 
distracted.  Low back complaints were considered to be 
"mechanical" or postural positional in nature.  At his 
hearing, the veteran pointed out that he had been seen in 
service for complaints of low back pain.  


Later Medical Evidence

Private hospital records from May 1996 show the veteran was 
seen for complaints of chest pain, but examination and 
electrocardiogram were normal.  An echogram that same month 
showed normal left ventricular size and function, normal left 
atrial size, normal valvular structure, and no pericardial 
effusion.  Minimal mitral regurgitation was noted.  

VA medical reports dated in May 1996 show the veteran had a 
chest pain of unclear etiology that was thought to be brought 
on by fatigue.  An electrocardiogram, echogram and chest 
X-ray were said to be normal.  

VA records from 1996 to 1998 show that the veteran was seen 
for multiple complaints, but primarily for gout.  He was 
treated for cold symptoms, but no specific treatment for 
allergic rhinitis was shown.  He reported a history of 
injuring his knees in service, but there was no diagnosis of 
any chronic knee disability and his joint pain was said to be 
of unclear etiology.  Records also show treatment for skin 
rash attributed to a current irritant with no relationship to 
service shown.  The veteran was also treated for a chronic 
back condition, but with no relationship or nexus to service 
shown.  Records were negative for any orthopedic condition of 
the feet or ankles, neck pain with headaches, a bilateral 
hand disorder, a kidney disorder with right side pain, 
hearing loss or tinnitus.  

Criteria

Service connection may be established for disability 
resulting from injury or disease incurred in service or for a 
preexisting injury or disease that was aggravated by service.  
38 U.S.C.A. § 1110 (West 1991).  

Service connection may also be granted for arthritis, if such 
disease is manifested to a compensable degree within one year 
after the veteran is separated from service.  38 C.F.R. 
§§ 3.307, 3.309 (1999).  

Regulations also provide that service connection may be 
granted for any disease or disability diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease or disability was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).  

A person who submits a claim for VA benefits has the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a).  A well-grounded claim is a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ 5107(a).  Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
Generally, for a service connection claim to be well 
grounded, a claimant must submit evidence of each of the 
following:  (1) Medical evidence of a current disability 
(2) medical evidence, or in certain circumstances lay 
evidence, of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the asserted inservice injury or disease and the 
current disability.  See Caluza v. Brown, 7 Vet. App. 498, 
506 (1995), aff'd, 78 F. 3d 604 (Fed. Cir. 1996) (Table).  

A well-grounded claim may be established where a chronic 
disease is shown in service or during an applicable 
presumptive period or where continuity of symptomatology is 
demonstrated during service.  Savage v. Gober, 10 Vet. App. 
489 (1997).  

Where the determinative issue involves a medical diagnosis, 
competent medical evidence is required for the claim to be 
well grounded.  Epps v. Gober, 126 F. 3d 1464, 1469 (Fed. 
Cir. 1997); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
This burden may not be met merely by presenting lay 
testimony, as lay persons are not competent to offer medical 
opinions.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  

Seasonal and other acute allergic manifestations subsiding on 
the absence of or removal of the allergen are generally to be 
regarded as acute diseases, healing without residuals.  The 
determination as to service incurrence or aggravation must be 
on the whole evidentiary showing.  38 C.F.R. § 3.380 (1999).  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1,000, 
2,000, 3,000, 4,000 hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the 
frequencies, 500, 1,000, 2,000, 3,000, or 4,000 hertz are 
26 decibels or greater; or when speech recognition scores 
using the Maryland CNC test are less than 94 percent.  
38 C.F.R. § 3.385 (1999).  

Analysis

In considering the veteran's claims for service connection, 
the threshold question to be answered is whether the 
veteran's claims are well grounded; that is, whether they are 
plausible, meritorious on their own, or otherwise capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  
If a claim is not well grounded, then the appeal fails; and 
there is no further duty to assist in developing the facts 
pertinent to the claim.  38 U.S.C.A. § 5107(a).  As noted 
above, a well-grounded claim for service connection requires, 
at the least, a showing that the veteran now has the claimed 
disorder.  Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  In 
addition to competent evidence of current disability, a well-
grounded claim for service connection also requires competent 
evidence of incurrence or aggravation of disease or injury in 
service in the form of lay or medical evidence, and a nexus 
between the inservice injury or disease and the current 
disability.  Caluza v. Brown, 7 Vet. App. 498 (1995).  That 
means that for a claim of service connection, there must be 
evidence of a current disability, disease or injury during 
service and a link between the two.  Furthermore, the 
evidence needed to establish service connection for any 
particular disability must be competent.  That is, an injury 
during service may be verified by medical or lay witness 
statements; however, the presence of a current disability 
requires a medical diagnosis; and, where an opinion is used 
to link the current disorder to a cause or symptoms during 
service, a competent opinion of a medical professional is 
required.  See Caluza.  

The veteran seeks service connection for multiple 
disabilities, but in order for service connection to be 
granted a current disability must be shown.  If there is no 
identifiable disability, there is no basis for service 
connection and a well-grounded claim has not been submitted.  
See Rabideau.  On review of the evidentiary record, no 
chronic disability of the chest, knees, feet and ankles, or 
kidney was present during service or has such been documented 
postservice.  Also, no chronic disability productive of pain 
in the right side has been specifically identified during or 
subsequent to service.  Finally, a hearing loss for VA 
purposes has also not been identified postservice.  See 
38 C.F.R. § 3.385.  Therefore, lacking a chronic disability 
for which service connection can be granted, these claims are 
not well grounded.  

The record also shows no complaints, treatment or findings 
with respect to any chronic disability of the hands or of 
tinnitus during service.  While the veteran is currently 
shown to have carpal tunnel syndrome and tinnitus, there is 
of record no competent medical evidence relating these 
conditions to service.  Thus, there is no showing of a 
disease or injury during service or the necessary link 
between such disease or injury and the currently claimed 
conditions.  The Board has considered the veteran's 
contentions with respect to these disabilities as well as the 
supporting statement with respect to carpal tunnel syndrome; 
however, there is no competent medical evidence to relate 
these conditions to service.  The lay opinions do not 
represent medical evidence.  As lay persons, lacking in 
medical training and expertise, the veteran and his fellow 
serviceman are not competent to address issues requiring an 
expert medical opinion, to include medical diagnoses and 
opinions of medical etiology.  See Moray v. Brown, 5 Vet. 
App. 211, 214 (1995); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  Thus, these claims are also not well 
grounded.  

Service medical records do show that the veteran was treated 
for respiratory problems during service, but no chronic 
respiratory disability was identified.  The veteran was shown 
to have a seasonal rather than chronic condition.  The 
veteran was also treated for skin problems in service, but 
these problems were the result of exposure to irritants and 
quickly resolved.  No chronic skin condition was identified 
during service.  The veteran's respiratory problems and 
service rashes have been found by competent medical authority 
to have resulted from exposure to various irritants.  They 
have subsided with minimal treatment and removal of the 
irritant.  On initial VA examination, there was no showing of 
any chronic respiratory or dermatologic disorder of service 
origin that could serve as the subject of service connection.  
While subsequent records show treatment in 1997 for a rash, 
this was attributed to recent exposure to an elastic 
material.  As noted above, seasonal and other acute allergic 
manifestations subsiding on the absence of or removal of the 
allergen are generally to be regarded as acute diseases, 
healing without residuals.  See 38 C.F.R. § 3.380.  Here, the 
service and postservice medical records show the service 
conditions were acute in nature and resolved without residual 
disability.  As there is no nexus shown by competent medical 
evidence between the current respiratory and skin conditions 
and the veteran's period of service, these claims are also 
not well grounded.  

Finally, review of the service medical records also shows 
that the veteran was treated for complaints of neck pain and 
headaches as well as for low back complaints during service; 
however no chronic disability was identified either in 
service or on initial VA examination in 1996.  While the 
veteran was shown to have arthritic changes in the thoracic 
spine, these changes were not shown present in service and 
were first shown more than one year after service discharge.  
There is also no competent medical evidence or opinion 
relating any currently existing back disorder to service on a 
direct or presumptive basis.  With respect to the veteran's 
neck pain and headaches, the service and postservice records 
show no underlying chronic condition to which the veteran's 
symptomatology can be attributed.  Thus the record fails to 
establish that the service conditions were chronic in nature.  
Further, while the veteran has had postservice episodes, 
there is no competent medical evidence or opinion to relate 
these episodes to service or to establish a continuity of 
symptomatology to provide a nexus to service.  Under these 
circumstances, as neither a chronic disease nor continuity of 
symptomatology has been demonstrated, the claims for these 
disorders are not considered plausible and must be denied.  
See Savage.  

Where claims are not well grounded, VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to the claims, but VA may be obligated under 38 
U.S.C.A. § 5103(a) (West 1991) to advise a claimant of 
evidence needed to complete the application.  This obligation 
depends on the particular facts of the case and the extent to 
which the Secretary has advised the claimant of the evidence 
necessary to be submitted with a VA benefits claim.  
Robinette v. Brown, 8 Vet. App. 69, 78 (1995). Here, unlike 
the situation in Robinette, the veteran has not put the VA on 
notice of the existence of any specific, particular piece of 
evidence that, if submitted, could make his claims well 
grounded.  See also Epps v. Brown, 9 Vet. App. 341 (1996).  
Accordingly, the Board concludes that VA did not fail to meet 
its obligations under 38 U.S.C.A. § 5103(a) (West 1991).  


ORDER

Service connection for allergic rhinitis is denied.

Service connection for skin rash is denied.

Service connection for chest pain is denied.

Service connection for bilateral knee pain is denied.

Service connection for bilateral foot and ankle pain is 
denied.

Service connection for neck pain with headaches is denied.

Service connection for bilateral hand condition is denied.

Service connection for a kidney condition with right side 
pain is denied.

Service connection for hearing loss is denied.

Service connection for tinnitus is denied.

Service connection for a back condition is denied.



		
	A. BRYANT
	Member, Board of Veterans' Appeals


 

